In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-18V
                                          UNPUBLISHED


    MARIE T. HAUFLE,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: September 28, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Howard Scott Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

      On January 3, 2019, Marie T. Haufle filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she was administered the influenza (flu) vaccine on
October 2, 2017, and thereafter suffered Guillain-Barre Syndrome (GBS), which was
caused-in-fact by the flu vaccination. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On June 15, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On September 24, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $122,000.00. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $122,000.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 MARIE T. HAUFLE

                Petitioner,                           No. 19-0018
                                                      Chief Special Master Corcoran
 v.                                                   ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 3, 2019, Marie T. Haufle (petitioner) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or “the

Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleged that she suffered Guillain-Barré

syndrome (“GBS”), as defined in the Vaccine Injury Table, as a result of an influenza (“flu”)

vaccine administered to her on October 2, 2017. Petition at 1. On June 15, 2020, the Secretary

of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a GBS Table injury, and the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation the

same day. ECF No. 29; ECF No. 30.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $122,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       This amount represents all elements of compensation to which petitioner is entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $122,000.00, representing

compensation for actual pain and suffering, in the form of a check payable to petitioner, Marie T.

Haufle.

III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Marie T. Haufle:                            $ 122,000.00

                                                       Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Emilie F. Williams
                                                       EMILIE F. WILLIAMS
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
                                Benjamin Franklin Station
                                Washington, D.C. 20044-0146
                                Tel: (202) 305-0124
                                Emilie.williams@usdoj.gov
DATED: September 24, 2020




                            3